      Case 1:19-cv-03377-LAP Document 155 Filed 08/10/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VIRGINIA L. GIUFFRE,

                       Plaintiff,
                                                      19 Civ. 3377 (LAP)
-against-
                                                             ORDER
ALAN DERSHOWITZ,

                       Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

     The    Court    has   reviewed    letters        submitted    under     seal   by

Defendant    Alan     Dershowitz,     Plaintiff        Virginia      Giuffre,       and

nonparties    Leslie       Wexner    and       John   Zeiger,     concerning        Mr.

Dershowitz’s request for a pre-motion conference on a motion to

compel Mr. Wexner and Mr. Zeiger (1) to disclose certain materials

requested    in     various   Rule    45       subpoenas   and    (2)   to   provide

deposition testimony.

     First, the Court sees no reason for that correspondence to

remain under seal. The parties shall file their respective letters

on the public docket as soon as is practicable.

     Second, both Mr. Dershowitz and Ms. Giuffre are seeking--or

plan to seek--documents and testimony from Mr. Wexner and Mr.

Zeiger.    Accordingly, counsel for Mr. Dershowitz, Ms. Giuffre, and

Mr. Wexner and Mr. Zeiger shall confer regarding Mr. Dershowitz’s

and Ms. Giuffre’s requests and report to the Court by letter no

later than August 13, 2020, the status of their discussions.

                                           1
         Case 1:19-cv-03377-LAP Document 155 Filed 08/10/20 Page 2 of 2



      Third, counsel for Mr. Dershowitz, Ms. Giuffre, and Mr. Wexner

and Mr. Zeiger shall appear for a telephonic conference on August

17, 2020, at 2:00 p.m. EST.        The Court will communicate separately

to counsel information for joining the teleconference. Members of

the media and the general public may join the teleconference using

the   following    listen-only    line:    (888)   363-4734,   access     code:

4645450.

SO ORDERED.

Dated:       New York, New York
             August 10, 2020

                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       2
